Citation Nr: 0531324	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  02-19 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus.

2.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder.

3.  Entitlement to an initial evaluation in excess of 30 
percent for watery stools associated with Type II diabetes 
mellitus.

4.  Entitlement to an initial evaluation in excess of 10 
percent for coronary artery disease, status post acute 
myocardial infarction associated with Type II diabetes 
mellitus.

5.  Entitlement to an increased rating for coronary artery 
disease, status post acute myocardial infarction associated 
with Type II diabetes mellitus evaluated as 30 percent from 
November 2004.




REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to April 
1971.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision and an 
August 2004 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska. 

The appeal is remanded to the Appeals Management Center in 
Washington, DC.  


REMAND

VA has a duty to assist claimants in obtaining evidence 
needed to substantiate the claim.  38 C.F.R. § 3.159(c) 
(2005).  The duty to assist extends to obtaining records of 
the Social Security Administration (SSA) where they may be 
relevant to the issue under consideration.  Murinscak v. 
Derwinski, 2 Vet. App. 363 (1992).  Although the RO requested 
these records in September 2005, these records have not yet 
been associated with the claims file or considered by the RO 
in conjunction with the issues on appeal.  See Holland v. 
Brown, 6 Vet. App. 443, 448 (1994) (noting SSA's 
determination, while not binding on VA because of significant 
differences in the regulatory schemes, should nevertheless be 
discussed insofar as addressing degree of impairment).

Accordingly, this case is remanded for the following actions:

1.  The RO must obtain and associate with 
the claims file the veteran's SSA 
disability records, including all medical 
evidence in SSA's possession.  As these 
records are in the custody of a Federal 
department or agency, the RO must make as 
many requests as are necessary until the 
evidence or a negative reply has been 
received.  If a negative reply is 
received, it must be associated with the 
claims file. 

2.  After the above has been completed, 
the RO must readjudicate the issues on 
appeal, taking into consideration all 
evidence added to the file since the most 
recent VA adjudication.  If any of the 
issues on appeal continues to be denied, 
the veteran and his representative must be 
provided a Supplemental Statement of the 
Case and an appropriate opportunity to 
respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

